DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “the corner storage flap extends diagonally from a top edge of the front cover to the spine”, and claim 7 continues that “the storage flap is made from an elastic material and is joined to the notebook” which contradicts the Figures.  The “slotted portion” (claim 18) extends diagonally between the top edge and spine, but not the pocket created with elastic material.    The pocket being claimed actually extends from the bottom of the front cover to the free edge (Fig. 1A).







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inventor [No English name provided] (KR 2009/0002088) (See NPL for English Translation).
Inventor ‘088 discloses a notebook comprising: a front cover 5, back cover 6, and a spine 11 disposed between the covers; the notebook having an open state (Fig. 3) and a closed state (Fig. 2); and a closure 20 comprising a plastic band which may engage notches 30 in the front and back covers in the closed state (Fig. 2 & 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inventor [No English name provided] (KR 2009/0002088) (See NPL for English Translation) in view of Smith (US 2,297,806).
Inventor ‘088 substantially discloses the claimed invention for the reasons stated above, but does not disclose a magnetic pen loop disposed along the spine, wherein the pen loop may be separated from the spine, however, Smith teach a magnetic pen loop 18, wherein which is detachable from another magnet and clip 26 (Fig. 2).  It would have been obvious to provide the notebook in Inventor ‘088 with a magnetic pen loop in view of Smith, to clip the pen to the notebook.  Although Smith does not explicitly disclose providing the magnetic loop along the notebook spine, writing implements are well known to be usable and necessary with notebooks.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing clipping the pen to a location where the pen would be needed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inventor [No English Name provided] (JP 3,108,715) in view of Inventor [No English name provided] (KR 2009/0002088) (See NPL for English Translations).
Inventor ‘715 discloses a notebook 9 comprising: a front cover, back cover, and a spine disposed between the covers; the notebook having an open state (Fig. 2) and a closed state (Fig. 1); the notebook 9 comprises a plurality of note-taking pages disposed in the interior having different note-taking pages (e.g. Figs. 3-5) (Pg. 4, Para 6-7).  Inventor ‘715 does not disclose an elastic band closure, and notches in the covers, however, Inventor ‘088 teaches this (see rejection above).  It would have been obvious to provide the notebook of Inventor ‘715 with an elastic band in view of Inventor ‘088 to act as a closure for the notebook.   Although neither Inventor discloses an “expert note-taking guidance page”, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  In the instant case, the only distinction between any page in the notebook and the “expert note-taking guidance page” is specific content which is not functionality related to the product.  

Claims 3-8, 11-17, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Inventor ‘715 in view of Inventor ‘088 as applied to claim 3 above, and further in view of Kleinberg et al. (US 5,713,606).
In respect to claims 3-5, 11-15, and 20, Inventor ‘715 in view of Inventor ‘088 substantially disclose the claimed invention, wherein the only different is content of non-functional printed matter, however, Kleinberg et al. additionally teach providing an interior of a notebook with a fold out flap which may be used for notetaking (Fig. 1), and later as a bookmark by tearing along a perforated line (Fig. 5).  It would have been obvious to provide the notebook taught in Inventors ‘715 and ‘088 with a fold out flap in view of Kleinberg et al. to writes further notes and/or tear out the flap to use as a bookmark.  Although Kleinberg et al. do not teach providing an “expert note-taking guidance page, where the only difference between a prior art and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  
In respect to claims 6-8, the claims are indefinite for the reasons stated above, however Inventor ‘175 discloses an interior pocket (Fig. 2).
In respect to claim 16 and 17, Inventor ‘715 teach that the three different types may be two different “lined grid area” (Fig. 3-4) and a “horizontally-lined area” (Fig. 5).  In respect to claim 17, the details of the “split lined and sketch area” are irrelevant as this is an optional configuration in claim 16.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inventor ‘715 in view of Inventor ‘088 and Kleinberg et al. ‘606 as applied to claim 8 above, and further in view of Moranville (US 2005/0081776).
Inventor ‘715, Inventor ‘088, and Kleinberg et al. ‘606, substantially teach the claimed invention but do not teach providing a first, second, and third ribbon marker adjacent the spine of the notebook, of different lengths, however, Moranville teach providing a first, second, and third ribbon marker adjacent the spine of the notebook, of different lengths (Figs. 1 & 4).  It would have been obvious to provide the notebook taught by Inventor ‘715, Inventor ‘088, and Kleinberg et al. ‘606, with a ribbon system in view of Moranville to mark different pages of the notebook (Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inventor ‘715 in view of Inventor ‘088 and Kleinberg et al. (US 5,713,606) as applied to claim 17 above, and further in view of Hough et al. (US 2007/0086846).
Inventor ‘715, Inventor ‘088, and Kleinberg et al. ‘606, substantially teach the claimed invention but do not teach a pocket formed of a slotted portion, however, Hough et al. teach a notebook cover with several slotted pocket configurations (e.g. Fig. 2).  It would have been obvious to provide the cover of the notebook taught by Inventor ‘715, Inventor ‘088, and Kleinberg et al. ‘606, with a slotted portion to accommodate a title sheet (Abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Inventor ‘715 in view of Inventor ‘088, Kleinberg et al. (US 5,713,606), and Hough et al. (US 2007/0086846), as applied to claim 18 above, and further in view of Olson (US 5,056,824).
Inventor ‘715, Inventor ‘088, Kleinberg et al. ‘606, and Hough et al. ‘846 substantially teach the claimed invention but do not teach an “integrated archival sticker” however Olson teaches providing removable adhesive stickers within a notebook (Fig. 33).   It would have been obvious to provide the notebook taught in Inventor ‘715, Inventor ‘088, Kleinberg et al. ‘606, and Hough et al. ‘846 with adhesive stickers in view of Olson to mark pages of the notebook (Fig. 33).  The term “archival” is intended use and not drawn to any particular differing structure as claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637